Citation Nr: 1603830	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include arthritis and gout.

2. Entitlement to service connection for a right ankle disability, to include arthritis and gout.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1992.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in part, denied service connection for a right knee injury and a right ankle injury due to the lack of new and material evidence.

In August 2010, the Board remanded, in part, the right knee and right ankle issues for further development.  In November 2014, the Board found that new and material evidence had been received and reopened the claims of service connection for a right knee disability and a right ankle disability.  However, it remanded these two issues for a VA examination and opinion to ascertain the nature and etiology of the claimed right knee and right ankle disabilities.

The Veteran was provided a VA examination in September 2015.  As such, the Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at a May 2010 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1. The Veteran's current right knee disability, to include arthritis and gout, was not incurred in service, did not manifest within one year of separation, and is not related to active duty service in any way.

2. The Veteran's current right ankle disability, to include arthritis and gout, was not incurred in service, did not manifest within one year of separation and is not related to active duty service in any way.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

2. The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a June 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, VA treatment records, available identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided a VA examination in September 2015.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes the Veteran's contentions in his December 2015 Informal Hearing Presentation that the September 2015 VA examination is inadequate, alleging that the examiner did not discuss the Veteran's claims of ongoing pain since 1982 and of in-service treatment for knee and ankle pain.  However, the VA examiner did discuss the Veteran's reports of onset and treatment in-service and the available service treatment records (STRs), but found them to be less credible than the available medical evidence.  Additionally, the Veteran raises VA's duty to ensure that the Veteran's STRs are associated with his claims file.  However, a July 2012 VA memorandum already formally found such records to be unavailable at the National Personnel Records Center and detailed the steps taken to obtain such records.  As such, the Board finds the Veteran's request for a remand for further development to be unwarranted.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's STRs have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran asserts that his ankle and knee problems began while in service.  At his May 2010 videoconference hearing, he reported that while stationed in Germany, he was mostly treated at a troop medical clinic, where he was given something to address the swelling and the pain and was given crutches.  He reported that his ankle and knee issues progressively worsened while at Fort Campbell, Kentucky, where he sought treatment at troop medical units for swelling and was told to stay off of his leg for a couple of days.  While stationed in Korea, he stated that he was put on a P-3 profile, which, as he explained, meant that he could not participate in any type of physical training and caused him to go to the hospital two or three times a week for several months.  See VBMS, 5/4/10 Hearing Testimony; 7/13/07 Congressionals, p. 7.  He stated that the doctor could not determine the cause of his problems, but determined that it was not gout.  VA treatment records from January 2005 to August 2005 reflect that the Veteran reported that the chronic joint pains began in the 1980s and reported a history of gout since 1987.  See VBMS, 11/30/05 VA Treatment Records (Alexandria VAMC 1/3/05-8/17/05), p. 28, 29.

Although the Veteran's STRs for the time period during which he claims he received treatment are unavailable, the Veteran's available STRs reflect no complaints, findings, or treatments related to his right knee or ankle.  Additionally, a May 1991 Report of Medical Examination found the Veteran to have normal lower extremities.  See VBMS, 11/28/14 STRs, p. 6.  The Veteran reported that no separation examination was completed.

Private treatment records from 1995 show that the Veteran did not report any joint stiffness, ankle swelling, or leg pain at that time, although he did complain of neck and low back pain due to a motor vehicle accident.  See VBMS, 11/30/05 Private Treatment Record (Misc 6/8/95-4/17/04).

Private treatment records from October 2003 to April 2004 reflect the Veteran's complaints of his feet and his history of gout.  In October 2003, he began complaining of swollen feet bilaterally and a constant, aching pain.  He reported a history of gout, which he stated was first diagnosed several years ago, and no history of trauma to the feet.  He stated that he had not sought treatment in two years, but had gone to the emergency room a few times over the years for swelling of his feet.  Additionally, his ankle pain was found to be attributable to his gout.  See VBMS, 11/30/05 Private Treatment Records (Lake Charles 10/30/03-8/25/06), p. 10-16.

SSA records include abstract summary sheets dated from June 2004 to November 2004 that reflect arthropathy not otherwise specified of the ankle and a principal diagnosis of gouty arthropathy.  See VBMS, 11/30/05 SSA Records, p. 2-6.  An August 2004 summary by Dr. A.T. reflected that the Veteran reported that he was diagnosed with gout 10 years ago, which caused swelling and pain in his feet all the time, difficulty walking, and occasional gouty attacks in his knees.  See id., p. 15-17.

VA treatment records from January 2005 to August 2005 reflect complaints of chronic knee pain and swelling, chronic ankle pain, gout flare-ups in the ankle, and diagnoses of gout.  See VBMS, 11/30/05 VA Treatment Records (Alexandria VAMC 1/3/05-8/17/05), p. 20, 43, 46, 53.

June 2006 private treatment records reflect diagnoses of arthritis and gout, and report a history of gout and knee pain and swelling.  See VBMS, 11/30/05 Private Treatment Records (Lake Charles 10/30/03-2/25/06), p. 19, 42, 44.

VA treatment records from February 2006 to April 2012 reflect continued complaints of chronic right knee and ankle pain, right ankle swelling, and diagnoses of arthritis and gout.  See VBMS, 10/11/06 VA Treatment Records; 8/2/08 VA Treatment Records (Alexandria VAMC 6/29/07-6/11/08); 5/19/10 VA Treatment Records (Alexandria VAMC 1/14/08-2/17/10).  See also Virtual VA, 7/16/12 CAPRI.  A January 2008 x-ray of the right ankle reveals minimal degenerative arthritis in the ankle joint.  See 5/19/10 VA Treatment Records at 5.  Records from June 2008 reflect osteoarthritis crepitus of the knees and painful terminal movement of the right ankle.  See 8/2/08 VA Treatment Records at 2.  A March 2009 podiatry consultation report includes an assessment of right ankle arthritis.  See 5/19/10 VA Treatment Records at 48.

At a September 2015 VA examination, the Veteran reported an onset of pain and swelling in his right knee and ankle around 1982 when they were swollen most of the time; that he saw doctors in Korea twice, who eliminated gout as a diagnosis; that the problems got worse in the late 1980s and 1990s; that his problems continued to gradually increase after active duty service; and that he continued to have constant swelling of the right knee and ankle.  Upon objective evaluation, the VA examiner noted diagnoses of gout in the Veteran's right knee and right ankle since 2003, right knee joint osteoarthritis since 2005, and right ankle degenerative arthritis since 2008.  She also opined that it was less likely than not that the Veteran's right knee disability, diagnosed as degenerative arthritis and gout, was incurred in or caused by any claimed in-service injury, event, or illness.  Additionally, she opined that it was less likely than not that the Veteran's right ankle disability, diagnosed as gout of the ankle joint and inter-tarsal degenerative arthritis, was incurred in or caused by any claimed in-service injury, event, or illness.  The examiner also noted that the degenerative arthritis caused chronic pain with ambulation in the knee and ankle, and that the gout caused flare-ups consisting of swelling and increased pain in the knee and ankle joint.  Additionally, she pointed out the discrepancies between the Veteran's history of pain and flare-ups starting in 1982 and continuing without abatement to the present day, and history contained in the contemporaneous medical records.  The examiner noted an absence of complaints or treatment of the right knee and ankle until 2003, when the Veteran reported a history of gout for several years and tenderness and swelling of the right foot with right knee pain.  She also discussed that a 2005 x-ray showed early degenerative arthritis of the knee and that a 2008 x-ray showed inter-tarsal degenerative arthritis.  As such, the examiner found the contemporaneous medical records to be more credible given the consistency of the records.  Furthermore, the examiner stated that the Veteran did not allege a specific in-service injury which could have predisposed him to the later development of degenerative arthritis.

The Veteran also submitted a lay statement from E.D., which states that the Veteran experienced back and leg issues as well as high blood pressure while stationed in Fort Campbell, Kentucky, and was sick "all the time."  See VBMS, 7/13/07 Congressionals, p. 8.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claims must be denied.

As an initial matter, the Board notes that there is no evidence of the Veteran's arthritis manifesting to a compensable degree within one year of service.  The September 2015 VA examiner noted diagnoses of right knee joint osteoarthritis and degenerative arthritis of the right ankle, based upon x-rays from 2005 (about 13 years after separation) and 2008 (about 16 years after separation), respectively.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

Additionally, the Board finds that the weight of the evidence demonstrates that symptoms associated with right knee and right ankle problems due to arthritis have not been continuous or recurrent since separation from service.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran provided inconsistent statements regarding the onset of his right knee and right ankle disabilities.  During the course of receiving VA treatment, the Veteran reported a history of chronic pain in the knees and ankles bilaterally since 1982.  However, he stated that his knee and ankle problems began in 1981 in his application for compensation, and in subsequent statements, he claimed that the problems began in 1986 or 1987.  See VBMS, 4/2/01 Application for Compensation or Pension; 7/13/07 Congressionals, p. 6; 2/19/09 VA 646; 5/4/10 Hearing Testimony.  He also informed the VA examiner that he saw doctors in Korea twice while in service, but at his videoconference hearing in May 2010 and in a 2007 statement included in a congressional packet, he stated that he had to go to the hospital two or three times a week for several months in Korea due to being placed on a P-3 profile.  Additionally, VA treatment records from 2005 reflect that the Veteran reported a history of gout since 1987.  However, he stated both at his VA examination and at the videoconference hearing that the doctors in Korea eliminated gout as a diagnosis, and had reported a post-service diagnosis of gout to a private physician.


Furthermore, the medical evidence does not demonstrate any complaints, medical treatments, or diagnoses related to his right knee or right ankle arthritis until October 2003.  The lack of complaints, diagnoses, and treatments of arthritis for about 11 years weighs against the claim.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Moreover, the lay statement of E.D. corroborates the Veteran's statements that he had problems with his leg while in service, but does not indicate in any way that the Veteran continued to experience such problems post-service.  Therefore, based upon the above rationale, the Board finds the Veteran to not be credible in regards to his statements of chronicity of the right knee and ankle disabilities or continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.

The Board finds that the record substantiates a current diagnosis of gout and joint osteoarthritis of the right knee, and gout and degenerative arthritis of the right ankle.  While the Board acknowledges the Veteran's assertions that his knee and ankle disabilities began while in service and were treated during service, the Board finds the Veteran's statements to be inconsistent and thus not credible.  As discussed above, the Veteran repeatedly made inconsistent statements during the course of treatment regarding the onset of his right knee and right ankle disabilities in-service, claiming at times an in-service diagnosis and at other times a post-service diagnosis.  However, there are no medical records which can confirm when the diagnoses were initially made, thus resolving the inconsistency of the Veteran's own statements.  For these reasons, the Board finds that the Veteran's statements regarding the in-service onset and treatment of his right knee and his right ankle disabilities to not be credible and thus to have little probative value.  As such, there is no credible or probative evidence demonstrating an in-service injury, disability or event, or any such disability from the time of discharge to October 2003.

Additionally, even if the Veteran's statements of in-service treatment of right knee and ankle disabilities are considered to be credible, any issues that the Veteran may have had while in active duty service appear to have been acute and transitory.  A May 1991 Report of Medical Examination found the Veteran to have normal lower extremities, and the Veteran denied any joint stiffness, ankle swelling, or leg pain in 1995 post-service private treatment records.

Even if the Veteran's statement regarding the onset and treatment in-service of his right knee and right ankle disabilities are considered to be credible, the evidence of record fails to establish a nexus between the Veteran's right knee and right ankle disabilities with any in-service injury.  Based upon the evidence as a whole, including the Veteran's lay statements, his treatment records, and the September 2015 VA examination, the Board finds that it is less likely than not that the Veteran's current right knee disability and right ankle disability were incurred in or caused by any claimed in-service injury, event, or illness.
 
Therefore, the evidence weighs against a finding that the Veteran's right knee and right ankle disabilities are related to the Veteran's service in any way.  Accordingly, service connection for a right knee disability and a right ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


